 21-10255-scc         Doc 4      Filed 02/09/21 Entered 02/09/21 17:47:38         Main Document
                                               Pg 1 of 4



WHITEFORD, TAYLOR & PRESTON LLP
220 White Plains Road, Second Floor
Tarrytown, NY 10591
(914) 761-8400
klewis@wtplaw.com
Kenneth M. Lewis

Proposed Attorneys for the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:
                                                          Chapter 11
Prince Bakery, Inc.,
                                                          Case No. 21-10252-scc
                                    Debtor.
------------------------------------------------------x
In re:
                                                          Chapter 11
Prince Bakery SA, Inc.,
                                                          Case No. 21-10254-scc
                                    Debtor.
------------------------------------------------------x
In re:
                                                          Chapter 11
Blue Spruce Corporation,
                                                          Case No. 21-10255-scc

                                    Debtor.
------------------------------------------------------x

           DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING
          JOINT ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

        Prince Bakery, Inc. (“Prince”), Prince Bakery SA, Inc. (“Prince Bakery SA”) and Blue

Spruce Corporation (“Blue Spruce”, and together with Prince and Prince Bakery SA, the

“Debtors”), as debtors and debtors in possession in the above-captioned chapter 11 cases,

respectfully request the entry of an order, substantially in the form annexed hereto as Exhibit A,

pursuant to Rule 1015 of the Federal Rules of Bankruptcy Procedure, authorizing the joint

administration of the Debtors’ chapter 11 cases.
21-10255-scc       Doc 4     Filed 02/09/21 Entered 02/09/21 17:47:38              Main Document
                                           Pg 2 of 4



                                         BACKGROUND

       1.      On the date hereof (the “Commencement Date”), each of the Debtors

commenced with this Court a voluntary case under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”). The Debtors are authorized to continue to operate their business and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. The Debtors elected to be treated as a Small Business Debtor as that term is

defined under section 101(51D) of the Bankruptcy Code. No trustee, examiner, or statutory

committee of creditors has been appointed in these chapter 11 cases.

       2.      Information regarding the Debtors’ business and the circumstances leading to the

commencement of these chapter 11 cases is set forth in the Declaration of Anthony M. Rusciano

Pursuant to Rule 1007-2 of the Local Bankruptcy Rules For the Southern District of New York, and

is incorporated herein by reference.

                                          JURISDICTION

       3.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.).

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409.

                                       RELIEF REQUESTED

       4.      By this Motion, the Debtors request entry of an order authorizing the joint

administration of these chapter 11 cases for procedural purposes only pursuant to Rule 1015(b) of the

Federal Rules of Bankruptcy Procedure. In addition, the Debtors request that the Court maintain one

file and one docket for all of the jointly administered cases under the case number assigned to Prince,

and that these chapter 11 cases be jointly administered under the following consolidated caption:

                                                  2
 21-10255-scc         Doc 4      Filed 02/09/21 Entered 02/09/21 17:47:38              Main Document
                                               Pg 3 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:
                                                              Chapter 11
Prince Bakery, Inc., et al.,
                                                              Case No. 21-10252-scc

                                    Debtors.                  (Jointly Administered)
------------------------------------------------------x

        5.       The Debtors further request the Court’s direction that a notation substantially

similar to the following language be entered on the docket maintained by the Clerk of the Court to

reflect the joint administration of the Debtors’ chapter 11 cases:

                 An Order has been entered in accordance with Rule 1015(b) of the Bankruptcy
                 Rules directing the procedural consolidation and joint administration of the chapter
                 11 cases of Prince Bakery, Inc.; Prince Bakery SA, Inc.; and Blue Spruce
                 Corporation. The docket in Case No. 21-10252-scc should be consulted for all
                 matters affecting the above listed cases.”

        6.       Bankruptcy Rule 1015(b) provides that “[i]f ... two or more petitions are pending

in the same court by or against ... a debtor and an affiliate, the court may order a joint

administration of the estates.” Fed. R. Bankr. P. 1015(b). The Debtors are “affiliates” as defined

in section 101(2) of the Bankruptcy Code. 11 U.S.C. § 101(2). Specifically, Anthony M.

Rusciano is the Chairman of the Board and President of all three Debtors, Mr. Rusciano owns

all of the shares of stock of Prince Bakery SA, and Constance Koeper and Frances Rusciano

each own 50% of the shares of stock of Prince and Blue Spruce.

        7.       Joint administration permits the usage of a single general docket for each of the

Debtors’ cases and combined notices to creditors of each of the Debtors’ estates and other parties-

in-interest. Accordingly, joint administration obviates the need for duplicative notices, motions,

applications and orders, thereby saving considerable time and expense for the Debtors and their

estates and promoting the fair and efficient administration of the Debtors’ chapter 11 cases.

                                                          3
 21-10255-scc      Doc 4     Filed 02/09/21 Entered 02/09/21 17:47:38              Main Document
                                           Pg 4 of 4



Supervision of the administrative aspects of the chapter 11 cases by the Office of the United States

Trustee will also be simplified.

        8.     The rights of the respective creditors of each of the Debtors will not be adversely

affected by joint administration of these chapter 11 cases inasmuch as the relief sought herein is

purely procedural and is in no way intended to affect substantive rights. Each creditor and other

party in interest will maintain whatever rights it has against the particular estate against which it

allegedly has a claim or right. Moreover, individual creditors will benefit from the cost reductions

joint administration will achieve.

        9.      Accordingly, the Debtors respectfully submit that joint administration, for

procedural purposes only, is in the best interest of the Debtors, their creditors and other parties-in-

interest.

        10.     No previous request for the relief sought herein has been made by the Debtors to

this or any other Court.

        WHEREFORE, the Debtors respectfully request entry of an order, substantially in form

annexed as Exhibit A, authorizing the joint administration of the Debtors’ cases, and granting the

Debtors such other and further relief as is just and proper.

Dated: Tarrytown, New York
       February 9, 2021                        WHITEFORD, TAYLOR & PRESTON LLP

                                               By: /s/ Kenneth M. Lewis
                                                   Kenneth M. Lewis

                                               220 White Plains Road, Second Floor
                                               Tarrytown, NY 10591
                                               (914) 761-8400
                                               klewis@wtplaw.com

                                               Proposed Attorneys for the Debtors
                                               and Debtors in Possession

                                                  4
